UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1085



JACQUELINE NGOMNKAP NKABYO FORGHAB,

                                                            Petitioner,

          versus


JOHN ASHCROFT, United States Attorney General,

                                                            Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-602-167)


Submitted:   August 6, 2004                 Decided:   January 19, 2005


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oscar L. Amorow, AMOROW & KUM, P.A., Takoma Park, Maryland, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Terri J.
Scadron, Assistant Director, Hillel R. Smith, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Jacqueline Ngomnkap Nkabyo Forghab, a native and citizen

of Cameroon, petitions for review of an order of the Board of

Immigration Appeals (“Board”) affirming the immigration judge’s

denial of her applications for asylum, withholding of removal, and

protection under the Convention Against Torture.

             On appeal, Forghab raises challenges to the immigration

judge’s determination that she failed to establish her eligibility

for    asylum.      To    obtain   reversal    of   a   determination   denying

eligibility for relief, an alien “must show that the evidence [s]he

presented was so compelling that no reasonable factfinder could

fail    to   find   the    requisite    fear   of   persecution.”       INS   v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992).              We have reviewed the

record and conclude Forghab fails to show that the evidence compels

a contrary result.         We also note Forghab did not challenge the

immigration judge’s findings that she did not offer credible

testimony and failed to provide corroborative evidence. Yousefi v.

INS, 260 F.3d 318, 326 (4th Cir. 2001); see also Ngarurih v.

Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004).

             Additionally, we uphold the immigration judge’s denial of

Forghab’s request for withholding of removal.                 We note Forghab

failed to address this issue in the argument section of her brief,

and as a result has waived any challenge to the argument.               See Fed.

R. App. P. 28(a)(9); IGEN Int’l, Inc. v. Roche Diagnostics GmbH,


                                       - 2 -
335 F.3d 303, 308 (4th Cir. 2003).       In any event, the standard for

withholding of removal is more stringent than that for granting

asylum.   Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).              To

qualify for withholding of removal, an applicant must demonstrate

“a clear probability of persecution.”       INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).      Because Forghab fails to show she is

eligible for asylum, she cannot meet the higher standard for

withholding of removal.

          Accordingly,    we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                 - 3 -